166 F.3d 1204
Thomas Lynn Burchellv.Dept. of Justice, Janet Reno, Attorney General, Louis Freeh,Director of F.B.I., Charley Grubert, F.B.I. Agent, WilliamBrennan, Warden, Susquehanna County Jail, Richard Pelecci,Sheriff, Susquehanna County, Charley Aliano, DistrictAttorney, Susquehanna County, Jeffrey Shoemaker, Chief ofParol/Probation Susquehanna County, Angello, FBI Agent,William Caldwell, Judge, Raymond H. Durkin, Mag. Judge, D.Michael Fisher, Attorney General, James
NO. 98-7314
United States Court of Appeals,Third Circuit.
September 23, 1998

1
Appeal From:  M.D.Pa.


2
Appeal Dismissed.